Citation Nr: 0529375	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from July 1992 to 
July 1996.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).  


FINDING OF FACT

In March 2005, prior to the promulgation of a decision in 
this appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an increased evaluation for service-
connected low back disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to an increased 
evaluation for service-connected low back disability have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 1996 rating decision granted entitlement to 
service connection for a low back disability and assigned a 
10 percent evaluation, effective July 8, 1996.  According to 
a statement received from the veteran in March 1999, he 
wanted to cancel his VA disability payments.  A letter was 
sent to the veteran by VA in May 1999 in which it was noted 
that, based on the veteran's March 1999 request, his 


benefits were terminated effective May 1, 1999.  A claim from 
the veteran to reinstate his VA disability benefits was 
received by VA in December 2002.  An April 2002 rating 
decision assigned a noncompensable evaluation for the 
veteran's service-connected low back disability, effective 
May 1, 1999.  The veteran timely appealed the zero percent 
rating assigned to his service-connected low back disability.  
This issue was remanded by the Board in May 2004 for a new 
low back examination, which was conducted in July 2004.  
Based on the results of the May 2004 evaluation, a February 
2005 rating decision granted an increased evaluation of 10 
percent for service-connected low back disability, effective 
December 9, 2002, the date of the veteran's request for 
reinstatement of his compensation benefits.  The veteran was 
notified of the grant of an increased evaluation in a letter 
dated in March 2005, and he withdrew his claim for an 
increased rating for service-connected low back disability 
later in March 2005.     

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

The Board notes that prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal on the issue listed entitlement to an 
increased evaluation for service-connected low back 
disability.  As a result, no allegation of error of fact or 
law remains before the Board for consideration with regard to 
the issue.  Accordingly, the Board does not have jurisdiction 
to review the appeal on the issue of entitlement to an 
increased evaluation for service-connected low back 
disability, and it is dismissed.




ORDER

The claim of entitlement to an increased evaluation for 
service-connected low back disability is dismissed.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


